1933 Act File No.: 333- 1940 Act File No.: 811-21429 CIK: 1558802 securities and exchange commission washington, D.C. 20549 registration statement on form S-6 for registration under the securities Act of 1933 of securities of unit investment trusts registered on form N-8B-2 A. Exact name of trust: Smart Trust, Value Architects Disciplined Core Portfolio Trust, Series 5 B. Name of depositor: Hennion & Walsh, Inc. C. Complete address of depositor’s principal executive offices: Hennion & Walsh, Inc. 2001 Route 46, Waterview Plaza Parsippany, New Jersey 07054 D. Name and complete address of agent for service: With a copy to: Kevin D. Mahn Scott R. Anderson Hennion & Walsh, Inc. Chapman and Cutler LLP 2001 Route 46, Waterview Plaza 111 West Monroe Street Parsippany, New Jersey 07054 Chicago, Illinois 60603-4080 E. Title of securities being registered: Units of undivided beneficial interest in the trust. F. Approximate date of proposed public offering: As Soon As Practicable After The Effective Date Of The Registration Statement The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this prospectus is not complete and may be changed. No one may sell Units of the Trust until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell Units and is not soliciting an offer to buy Units in any state where the offer or sale is not permitted. Preliminary Prospectus Dated September 26, 2012 Subject to Completion VALUE ARCHITECTS DISCIPLINED CORE PORTFOLIO TRUST, SERIES 5 The Trust is a unit investment trust designated Smart Trust, Value Architects Disciplined Core Portfolio Trust, Series 5. The Sponsor is Hennion & Walsh, Inc. The Trust seeks to provide investors with the possibility of above-average total return by investing in an unmanaged, diversified portfolio of publicly traded common stock of companies and closed-end investment companies. The portfolio was selected by Value Architects Asset Management LLC. The Sponsor cannot assure that the Trust will achieve this objective. The minimum purchase is generally 100 Units for individual purchasers and for purchases by certain custodial accounts or Individual Retirement Accounts, self-employed retirement plans, pension funds and other tax-deferred retirement plans (may vary by selling firm). This Prospectus consists of two parts. Part A contains the Summary of Essential Information including descriptive material relating to the Trust and the Statement of Financial Condition of the Trust. Part B contains general information about the Trust.
